STEAGALL, Justice.
Janette Gallops sued Shades Valley Real Estate and Insurance Company and John P. Perusini, alleging that their negligence and wantonness caused the injuries she sustained in a fall at Crestview Apartments, where she was a tenant. The trial judge entered a summary judgment in favor of the defendants. She appeals.
Gallops produced no evidence that the defendants breached any duty owing to her; therefore, the judgment is affirmed on the authority of Tice v. Tice, 361 So.2d 1051 (Ala.1978). See, also, Howard v. Bruno’s, Inc., 567 So.2d 257 (Ala.1990), and Beaman v. Wiregrass Rehabilitation Center, 545 So.2d 1335 (Ala.1989).
AFFIRMED.
HORNSBY, C.J., and ALMON, HOUSTON and INGRAM, JJ., concur.